Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments and arguments filed on 05/20/2021 is acknowledged. Rejections and objections not reiterated herein have been withdrawn in view of claim amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was filed after the mailing date of the Non-Final Action of 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 22-23, 25-26, 28-29, 31 and 35 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cremer et al. (FR 2693197).
The prior art teaches angiotensin II antagonists of formula (I) 
    PNG
    media_image1.png
    234
    315
    media_image1.png
    Greyscale
  in which A is 1H-tetrazol-5-yl or CO2H; R1, R2 and R3 independently are H, branched or unbranched (C1-C5)alkyl, or (C3-C7)cycloalkyl(C1-C4)alkyl and; R4 is H, branched or unbranched (C1-C5)alkyl, (C3-C7)cycloalkyl(C1-C4)alkyl, CO2H or CO2R5 and R5 is (C1-C4) alkyl (whole document, particularly cl. 1, p. 3 and p. 6) and their pharmaceutical compositions comprising an appropriate excipient (cl. 6) and a process for preparing such compounds. The compounds are useful for the treatment of hypertension.

    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
   wherein R1 is H and this anticipates the subgenus of compounds of instant claims 1, 22-23, 25-26, 28-29, 31 and 35. 
It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. BiocrafiLaboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). “A generic chemical formula will anticipate a claimed species covered by the formula when the species can be “at once envisaged" from the formula". See MPEP 2131.02. In the instant case, a generic formula of the prior art anticipates a claimed subgenus because the claimed subgenus can be at once envisaged from the formula of the prior art. 
In the alternative, a person of ordinary skill in the art at the time of filing, which is a chemist practitioner with the knowledge and skills of the authors of the reference cited in this action, would have been motivated to prepare any of the compounds of formula 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
 wherein R1 is H and the other variables are as described 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
wherein R1 is H are angiotensin II antagonists useful in the treatment of hypertension.
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationale (G) applies:
 (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Applicant’s arguments have been carefully considered but were found unpersuasive. Applicant argues that Cremer discloses only one example species of its disclosed genus of compounds and the structure of that compound (shown below) does not depict R1 as hydrogen: 
    PNG
    media_image3.png
    144
    233
    media_image3.png
    Greyscale
. In response, “a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." See  Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).” In the instant case, the prior art Cremer disclosed the particular generic structure: 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
   and further disclosed that R1 is H, branched or unbranched (C1-C5)alkyl, or (C3-C7)cycloalkyl(C1-C4)alkyl (p. 3-4). The only variable within the reference that must be selected to arrive at the claimed compounds is R1. The classes of substitutents for R1 are sufficiently limited and well delineated, being disclosed as “H, branched or unbranched (C1-C5)alkyl, or (C3-C7)cycloalkyl(C1-C4)alkyl”, such that one of ordinary skill in the art would have been able to draw the disclosed generic structure (above) with R1 being H. The hydrogen atom is the most commonly 
Applicant further argues that the preferred embodiments and claims of Cremer also teach R1 as an alkyl group and not as a hydrogen. In response, claim 1 of Cremer disclosed that R1 is also a hydrogen atom, further, Cremer disclosed that in the particular generic structure: 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
   R1 also represents a hydrogen atom (p. 3-4).  The teaching in the prior art of preferred embodiments or species does not negate the fact that R1 was particularly taught to be also a hydrogen atom. 
In regards to the 103 rejection, Applicant argues that there is no disclosure within Cremer itself that would have motivated one of ordinary skill in the art to start with the compound of Cremer as a “lead compound” let alone modify the one single disclosed species of Cremer in search of CSF-1R inhibitors. In response, it should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without 
In the instant case, the particular generic structure above is particularly and specifically disclosed in the reference for its known advantageous medicinal properties, together with the definition/selection for R1 of “H, branched or unbranched (C1-C5)alkyl, or (C3-C7)cycloalkyl(C1-C4)alkyl”. One of ordinary skill in the art would have selected the general structure of formula 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
from the reference because of its known therapeutic use. Artisans interested in the compounds of the Cremer reference for the treatment of hypertension, etc., would have found the general structure of formula 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
to be an appropriate lead on the basis of its R1, due that specifically, Cremer taught that R1 being H would provide additional structurally similar compounds for the treatment of the diseases disclosed in Cremer. 
In addition, Applicant argues that Cremer’s compounds are for the treatment of hypertension and that in contrast the instant compounds are colony stimulating factor-1 inhibitors. In response, the instant application discloses that the compounds are CSF-1R inhibitors to treat immune-mediated diseases. Hypertension is recognized as an immune-mediated disease (see documentary evidence Harrison et al. (abstract provided)). However, pursuant to MPEP 2144.08 II.A.4.(d), the prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness. Dillon, 919 F.2d at 697, 16 USPQ2d at 1904-05 (and cases cited therein). If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, e.g., id. For example, based on a finding that a tri-orthoester and a tetra-orthoester behave similarly in certain chemical reactions, it has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972). 
This rejection could be overcome if Y1 is amended to remove NR12 from its definition.
Conclusion
Claims 1, 22-23, 25-26, 28-29, 31 and 35 are rejected. Claims 24, 27 are objected to for depending of rejected claims. Claims 32, 33, 34 and 36 are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626
06/21/2021